Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	This Non-Final Office action is in response to the application filed on February 6th, 2014 and in response to Applicant’s Arguments/Remarks filed on January 28th, 2022.  Claims 2-21 are pending.
Priority
3.	Application 14/174,130 filed on February 6th, 2014 is a continuation of application 12/938,190 filed on November 2nd, 2010 which is a continuation of 11/415,949 filed May 2nd, 2006 which is a division of 10/356,277 filed January 31st, 2003.
Examiner Request
4.	The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Terminal Disclaimer
5.	Examiner notes that the Terminal Disclaimer filed on October 11th, 2019 has been approved.
Continued Examination Under 37 CFR 1.114
6.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28th, 2021 has been entered. 
Response to Arguments 
7.	Applicant argues that “The Informative designation indicates norms that should be followed and is distinct from both Precedential and regular Board decisions.” Examiner further notes as was stated in previous Office Actions that the features of the pending application were examined using the same determination as that of Ex Parte Smith.
8.	Applicant argues that “no justification has been provided to distinguish the claimed electronic trading system from the electronic trading system of Smith.” Examiner again notes that the PTAB found that Ex Parte Smith provided a specific technological improvement over prior derivatives trading systems, specifically by overcoming a problem that only arises in the context of hybrid trading platforms where trades occur both “in the pits” and electronically (Spec: [0055]), overcoming a problem specifically arising in the realm of computer networks (see page 10 of the Board’s decision). Conversely, the pending application does not overcome a problem specifically arising in the realm of computer networks, nor a specific technological improvement. Specifically the pending application recites an alleged improvement in managing orders by controlling “when and in what format a linked order including two order messages is sent and updated,” not a problem specifically arising in the realm of computer networks but rather a business solution to a business problem, order management, for which a computer is used as a tool in its ordinary capacity.
9.	Applicant argues that “contrary to the Office Action, the pending claims have not been examined using the same determination discussed in Ex parte Smith.” Examiner agrees that the PTAB found that Ex Parte Smith provided a specific technological improvement over prior derivatives trading systems, specifically by overcoming a problem that only arises in the context of hybrid trading platforms where trades occur both “in the pits” and electronically (Spec: [0055]), overcoming a problem specifically arising in the realm of computer networks (see page 10 of the Board’s decision: As the Specification explains, the problem of inequitable access to information arises only in the context of hybrid trading platforms where trades occur both "in the pits" and electronically. Spec. ,r 55. Thus, like the claim and DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014), Appellants' claims "overcome a problem specifically arising in the realm of computer networks." Id. at 1257. Accordingly, we conclude claim 1 is integrated into a practical application, and under the guidance provided in the Memorandum, the claim is eligible because it is not directed to the recited judicial exception). 	Thus, the problem being overcome was specifically arising in the realm of computer networks as stated in the previous rejection and in the Board decision. Conversely, again Examiner notes that the pending application does not overcome a problem specifically arising in the realm of computer networks, nor does it overcome a problem that only arises in the context of hybrid trading platforms where trades occur both “in the pits” and electronically. Specifically the pending application recites an alleged improvement in managing orders by controlling “when and in what format a linked order including two order messages is sent and updated,” not a problem specifically arising in the realm of computer networks but rather a business solution to a business problem, order management, for which a computer is used as a tool in its ordinary capacity. 
10.	Applicant argues that “an electronic trading system that includes the functionality to manage orders by an electronic trading system is not directed to one of the enumerated groupings discussed in MPEP 2106.04(a)(2).” Examiner respectfully disagrees. Examiner further notes that in Ex Parte Smith (Appeal No. 2018-000064), the claim limitations “under their broadest treasonable interpretation, recite the fundamental economic practice of derivative trading because the limitations all recite the operations that would ordinarily take place in a derivatives trading environment” (page 7). Likewise, Examiner maintains that the claimed invention is drawn to the abstract idea of trading/order submission in an electronic exchange which as drafted, under its broadest reasonable interpretation, is a fundamental economic principle or practice, specifically mitigating risk, and a commercial or legal interaction, specifically sales activities or behaviors. Receiving information/commands and the submission of orders are sales activities, and linking/determining a relationship between orders and submitting an update order based on that link/relationship is a means of mitigating risk as well as a sales behavior. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, this claim recites an abstract idea. Examiner further notes that the argument that Smith was found eligible because it is not directed to the recited judicial exception was not a Step 2A prong one decision, but rather a Step 2A prong two decision based on the claims in Smith being found to be an integration into a practical application.
11.	Applicant argues that “any alleged abstract idea purported to be found in the claims, when considered as a whole, is clearly integrated into a practical application of the abstract idea by applying, relying on, and/or using it in a manner that imposes a meaningful limit on it.” More specifically Applicant argues “the mechanism to control and manage the sending and updating of linked messages recited by the pending claims represents an improvement that integrates any judicial exception into a practical application of another technology.” Examiner respectfully disagrees and notes that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed below with respect to integration of the abstract idea into a practical application, claim 2 recites an electronic trading system including a gateway and a trading device and electronic exchanges, which amount to no more than mere instructions to apply the exception using generic computer components. The steps for receiving information and a command, determining relationships between orders, transmitting messages, receiving data transmissions, and submitting an update message do not add a meaningful limitation to the method as they would be routinely used by those of ordinary skill in the art in order to apply the abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Examiner notes that the steps may be performed by alternate manual and mental means, although not as efficiently as a computer. Examiner further notes that using a computer for faster computation and information retrieval does not make the computer essential for the working of an invention. The computer components do not have a material effect on the scheme involving the recited steps. The pending application is a mere administrative mechanism for providing a business solution to a non-technical problem, and the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm. Examiner notes that Ex Parte Smith (Appeal No. 2018-000064) was found to provide a specific technological improvement over prior derivatives trading systems, specifically by overcoming a problem that only arises in the context of hybrid trading platforms where trades occur both “in the pits” and electronically, i.e. a problem specifically arising in the realm of computer networks, however Applicant’s claims does not provide a specific technological improvement but rather on an alleged improvement in the management of trading/order submission, by controlling “when and in what format a linked order including two order messages is sent and updated,” which is an abstract idea for which a computer is used as a tool in its ordinary capacity for providing a business solution to a non-technical problem. The claim is not patent eligible.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

12.	Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 2-21 are directed to a system, method, or product which are/is one of the statutory categories of invention. (Step 1: YES).
Claim 2 recites limitations relating to trading/order submission and managing orders and more specifically: receiving information and a command, determining relationships between orders, transmitting messages, receiving data transmissions, and submitting an update message.
The limitations of receiving information and a command, determining relationships between orders, submitting messages, receiving data transmissions, and submitting an update message, as drafted, under its broadest reasonable interpretation, is a fundamental economic principle or practice and a commercial or legal interaction, specifically sales activities or behaviors. These concepts fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. (Step 2A- Prong 1: YES. The claims are abstract).
This judicial exception is not integrated into a practical application. In particular, the claims only recite an electronic trading system including a gateway and a trading device and electronic exchanges in claim 2. The claimed computer components are recited at a high level of generality, (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  As such, these additional elements, when considered separately and as an ordered combination do not integrate the judicial exception/abstract idea into a “practical application” of the judicial exception because they do not imposed any meaningful limit on practicing the judicial exception. The additional elements do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic computer components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, See MPEP 2106.05(a, c, e, H). Therefore claim 2 is directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO: the additional claimed elements are not integrated into a practical application).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, claim 2 recites a computing device with an input device and electronic exchanges, which amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (See MPEP 2106.05(g)). Examiner notes that the steps may be performed by alternate manual and mental means, although not as efficiently as a computer. Examiner further notes that using a computer for faster computation and information retrieval does not make the computer essential for the working of an invention. The computer components do not have a material effect on the scheme involving the recited steps. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions (see MPEP 2106.05(d)). Examiner notes that the claim limitations are drawn to a business plan enhanced by common generic hardware, or rather generalized steps performed by using a computer as a tool. Accordingly, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Thus claim 2 is not patent eligible (Step 2B: NO. The claims do not provide significantly more). 
Dependent claims 3-21 further define the abstract idea that is present in their respective independent claim 2 and thus correspond to Certain Methods of Organizing Human Activity and are therefore abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination (see MPEP 2106.05(h)). Therefore, the dependent claims 3-21 are directed to an abstract idea and claims 2-21 are rejected under 35 U.S.C. 101 and not patent eligible.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




May 2022
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693